HOUGH, Circuit Judge
(dissenting). With Judge Learned Hand in the court below, this case “seems to me to. involve only the meaning to be put upon the ordinary and unambiguous language of the four papers making up the contract.”
The only matter or thing other than these four papers for the consideration of the court is the sample, and about the actual character thereof there was no dispute at all. Therefore decision was for the court, and that decision was properly given for defendant for 'the reasons given by Judge Hand.